Citation Nr: 0616965	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a back disability, now 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for the residuals of a lumbar spine injury 
with degenerative joint disease, now rated as 20 percent 
disabling. 

The veteran testified before the Board at a video conference 
hearing from the RO in March 2006. 


FINDINGS OF FACT

1.  The range of motion of the veteran's lumbar spine is 70 
degrees in flexion and 210 degrees of combined motion with 
pain at the end of the range. 

2.  The veteran experiences daily pain with once per month 
flare-ups lasting from two days to two weeks, and he has 
difficulty walking, bending, and lifting especially late in 
the day or during flare-ups.  He received medication and 
periodic injections for flare-up episodes, but a physician 
did not prescribe bed rest. 


CONCLUSION OF LAW

The criteria for an increase in the 20 percent rating for the 
residuals of a lumbar spine injury with post-operative 
degenerative disc disease have not been met.  
38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2004, two 
rating decisions in April 2004; and a statement of the case 
in August 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in an October 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks a higher rating for his service-connected 
back disability because of increased pain and functional 
loss. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  In this case, there is 
limitation of motion of the veteran's lumbar spine, and the 
Board therefore turns to the appropriate criteria.

The veteran's 20 percent rating was first assigned under the 
criteria in effect prior to September 2003 in which a 20 
percent rating was warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, DC 5292 (2002).  However, since this claim was filed 
in December 2003, new criteria apply. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised and the diagnostic 
codes were changed to diagnostic code 5242 (degenerative 
arthritis of the spine) and 5243 (intervertebral disc 
syndrome).  The code for degenerative arthritis of the spine 
(DC 5242) refers to DC 5003, which governs degenerative 
arthritis in general.  The code for intervertebral disc 
syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs, 5242, 5243.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

For forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height 
(10 percent).

38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, Note (2).

Intervertebral disc syndrome is rated 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past year; 40 
percent with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past 
year.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R.
§ 4.40.  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, the regulations instruct the evaluator to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under and appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1.

Private medical records from June 2003 showed that the 
veteran had been receiving periodic steroid injections to 
transiently relieve back pain that occasionally radiated into 
his chest.  A concurrent magnetic resonance image (MRI) 
showed mild disc bulges at T4-5 and T10-11 and a mild 
compression deformity at T-7.  The veteran was also being 
followed by a VA primary care physician and VA pain clinic at 
VA medical facilities in North Little Rock, Arkansas.

The veteran underwent a vertebroplasty in August 2003.  He 
reinjured his back while chopping wood in February 2004 and 
returned to the pain clinic for further treatment and 
medication. 

In March 2004, a VA examiner noted that the veteran 
complained of daily, worsening pain in his lower back 
radiating to both legs.  The veteran stated that he wore a 
back brace and could not walk for more than 40 minutes or 
engage in sports but that he had no incapacitating episodes 
in the last 12 months.  There was tenderness to palpation of 
the L-2 to L-5 level.  Forward flexion of the lumbar spine 
was 70 degrees; extension was 20 degrees; lateral flexion was 
30 degrees; and rotation was 30 degrees.  The combined range 
of motion was 210 degrees.  Range of motion values were not 
altered with repetitive movement.  There was pain near the 
end of the range of motion.  Strength, sensation, and deep 
tendon reflexes were within normal limits.  The veteran wore 
a back brace when he did strenuous activities.  He had no 
bowel or bladder dysfunction.  The veteran walked with a slow 
gait. 

In May 2004, the veteran submitted a statement to clarify his 
incapacitating episodes.  He stated that he had a minimum of 
12 episodes in the last year that caused him to be "unable 
to perform."  He testified in a March 2006 video conference 
hearing before the Board that flare-ups occurred about once 
per month, lasting between two days and two weeks, and caused 
him to be unable to walk without a cane.  Although he did not 
have a prescription for bed rest from his physician, he 
testified that he used pain medication and went to his doctor 
as a last resort.  He stated that he left his last job 
because he could not bend over his work for the full workday.  
He also testified that he has received disability 
compensation since November 2003 from the Social Security 
Administration (SSA) based on his VA medical records because 
he was unemployable due to his back condition.  

Progress notes from his VA primary care physician and the VA 
pain clinic in May 2004, July 2004, September 2004, and June 
2005 showed that the veteran was examined and his medications 
were adjusted to include methadone and Percocet for increased 
pain.  Private medical records from February 2005 and July 
2005 also showed that the veteran received methadone, 
oxycodone, and steroid injections for flare-up treatment.  

A follow-up MRI was evaluated in March 2005.  A private 
physician noted no acute or subacute compression fractures 
but with some degenerative changes in the form of minimal 
central protrusion and mild canal narrowing.  In February 
2006, the veteran sought treatment for a flare-up that 
started nine days earlier while working under his home.  The 
private physician noted no acute injury but did note that 
physical activity seemed to exacerbate the veteran's 
symptoms.

A May 2006 VA treatment report shows that the veteran 
complained of pain, more on the left side, that radiated to 
the thigh and knee.  This increased with repetitive motion, 
prolonged sitting or walking, and later in the day.  X-rays 
showed scoliosis of the upper lumbar region convex to the 
right with spurs throughout the lower thoracic and 
lumbosacral spine and multiple disc spaces narrowed.  He 
stood with hips flexed and leaned left.  Gait was antalgic.  
He had decreased range of motion in all planes of the back 
with pain on all movement.  Sensory examination was intact.  
Reflexes were 2/4 and symmetric.  There were no signs or 
symptoms or neurological deficit.

On the basis of the May 2004 measurement of limitation of 
motion, the Board concludes that the veteran does meets the 
requirements of a rating greater than 20 percent under 
38 C.F.R. § 4.71a, DC 5242 because forward flexion of the 
spine was more than 30 degrees.  The evidence shows that the 
veteran's range of motion of the lumbar spine is 70 degrees 
in flexion and 210 degrees of combined motion with pain at 
the end of the range.  There is X-ray evidence of scoliosis 
of the lumbar spine and his gait was noted to be antalgic at 
the May 2006 VA treatment.  These findings support a rating 
of 20 percent, but not greater.

On the basis of incapacitating episodes under 38 C.F.R. 
§ 4.71a, DC 5243, the Board concludes that the episodes 
described by the veteran were not incapacitating as defined 
in the regulation because there was no evidence that a 
physician prescribed bed rest.  Therefore, the criteria for a 
rating greater than 20 percent based upon a finding of four 
to six weeks of incapacitating episodes in a year are not 
met..

The Board finds that the criteria for a rating greater than 
20 percent are not met because the evidence does not show 
ankylosis of all or any part of the spine, limitation of 
thoracolumbar flexion to 30 degrees or less, or four to six 
weeks of incapacitating episodes per year.

The Board has considered the veteran's complaints of pain.  
The pathology described in two MRI reports showed evidence of 
spinal disc degeneration, but no acute conditions requiring 
additional surgery.  The veteran has received regular 
treatments for pain including steroid injections and narcotic 
medications.  A higher rating is not warranted because range 
of motion is not limited to less than 30 degrees of flexion 
by the additional pain.  Although his physical activities 
such as long walks, sports, and physical labor are limited by 
pain, he has not been prescribed bed rest even during flare-
ups.  There is no evidence that his physician has prohibited 
any routine daily activities such as operating an automobile 
or performing household chores. 

Furthermore, the Board finds that the evidence does not show 
any objective neurologic abnormality that would warrant any 
separate rating.  The May 2006 VA treatment report found no 
signs or symptoms of neurologic abnormality.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current symptoms of his back disability warrant 
a rating not greater than 20 percent.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a back disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


